Citation Nr: 1201431	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a nose disorder, claimed as "busted nose" or "nose pain."

2.  Entitlement to service connection for a spine disorder claimed as upper back/neck pain.

3.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964 and from May 1964 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of December 2008 from the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the issues on appeal.

A Travel Board hearing request by the Veteran in his September 2009 substantive appeal was later withdrawn in a written statement in December 2009.

The issues of entitlement to service connection for a spine disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a nose disorder was last denied by the RO in a January 1983 decision.  The Veteran did not appeal this decision.  

2.  New evidence received since the January 1983 decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a nose disorder.



CONCLUSIONS OF LAW

1.  The January 1983 rating decision denying service connection for a nose disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since the January 1983 rating decision, and the claim for service connection for a nose disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  .

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Veteran's request to reopen the claim for service connection for a nose disorder was received in October 2008.  A duty to assist letter was sent in October 2008, prior to the December 2008 denial of the claim on the basis of new and material evidence not being submitted to reopen a previously denied claim.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The letter also advised the Veteran of the previous denial of service connection for the nose disorder and provided an explanation as to the reasons and bases for the prior denial.  Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not constitute new and material evidence to reopen the claim for service connection for the nose disorder.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the October 2008 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence to Reopen Nose Disorder Claim

Service connection for residuals of a nasal injury claimed as "busted nose" was previously denied in a January 1983 decision.  Notice was sent the same month.  The Veteran did not appeal this decision and it became final.

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2011).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In pertinent part, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Among the evidence previously before the RO at the time of the last final denial in January 1983, were the Veteran's records of medical treatment during service.  The February 1961 report of examination prior entrance into service was negative for any abnormality of the nose.  The accompanying report of medical history was also negative for any significant nasal complaints.  In September 1963 the Veteran was seen in sick call after hitting his nose on the steering wheel in an automobile accident.  X-rays of the nose from the same month were deemed an unsatisfactory study, but no fracture was seen.  His April 1967 separation examination and report of medical history were both negative for any ear, nose, throat trouble and nasal abnormalities.  

VA records from 1982 previously before the RO in January 1993 were completely negative for any nasal problems or complaints.

Among the evidence received after January 1983 is a March 1983 lay statement which provided information about the officer who investigated the Veteran's inservice automobile accident.  The Veteran said he recalls that afterwards, his nose was bleeding.  

Also received after January 1983, were VA treatment records from 2004 to 2005, which included records from March 2005 showing treatment for bronchitis, with symptoms of congestion and cough.  No significant nasal problems or findings were shown.  These records, and additional VA treatment records addressed other medical problems and showed no evidence of problems with his nose.

The Veteran submitted a statement in September 2009 alleging "nose pain" (drainage problems).  This is the only post January 1983 evidence of any possible current nose problems.

Based on a review of the evidence, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a nose disorder.  Simply put, the additional evidence received since the last final denial in January 1983 does not relate to the unestablished fact necessary to substantiate the claim - evidence of a current nasal disorder and a link between such disorder and service.  Evidence received since 1983, is largely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  

The evidence received since 1983 fails to provide evidence of a current nasal disability, much less a link between the such claimed disorder and his service.  Rather, the evidence simply shows that the Veteran presently has subjective complaints of "nose pain" without medical evidence of any current nasal disability.  It does not provide any objective evidence of an underlying disability of the nose.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

The Veteran is competent to describe his symptoms and state when they began, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation that goes beyond being obvious merely through lay observations.  Therefore, the Veteran's statements submitted after January 1983 regarding his complaints of nose pain, in the absence of a medically diagnosed nasal disorder, are neither new, nor material.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for a nose disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 



ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a nose disorder is not reopened and the appeal is denied.


REMAND

The Board finds that it is necessary to remand the remaining issues of entitlement to service connection for a psychiatric disorder, including PTSD, and for a back/neck disorder for further development.  With regard to the psychiatric disorders claim, the Veteran has submitted a statement describing a number of inservice stressor events.  These include having seen the bodies of soldiers outside of a morgue that he had to walk past when going to the holding station where he worked at in Long Bein.  He also reported that his brother in law was severely wounded in action a few months after visiting the Veteran in Vietnam.  He then reported that around January or February 1967 a nearby ammunition dump was blown up by the North Vietnamese and he heard the noise from the explosion, while in his hutch.  He indicated that the explosion blew shells into his area.  He also discussed an event where North Vietnamese prisoners were brought in and he had to help move them to a bunker, which he did not want to do.  

The one stressor of the ammunition dump explosion has been verified through official sources.  The remaining issues were not verified, through official sources.  However the Board notes that during the pendency of this claim, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The revised regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 75 Fed. Reg. 39,843, 39,852  (July 13, 2010) (codified at 38 C.F.R. 3.304(f)).  Therefore, under the revised regulation, the Veteran could still potentially be entitled to service connection for PTSD even though some of the in-service stressor events have not been verified through official sources. 

Though the revised regulations state that the Veteran's stressors may not need to be verified, for service connection to be awarded, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  In this case, the Veteran underwent a VA examination in November 2008.  The examiner failed to mention whether the claims file was reviewed at the time of the examination.  Moreover while the examiner diagnosed depressive disorder rather than PTSD, no opinion was given as to whether this psychiatric disorder was related to service.  Accordingly, a new examination is needed to address the etiology of his claimed psychiatric disorder, in light of the revised regulations for PTSD. 

With regard to the claimed back and neck issues, the Veteran has raised the possibility that he may have injured his back and neck in the inservice motor vehicle accident that injured his nose.  The Board notes that a scoliosis was noted on entry in February 1961 and was deemed as asymptomatic.  He also was treated in August 1966 for a backache, accompanied by a temperature of 99 degrees and increased urinary frequency, but no disease was diagnosed. He is noted to have a history of chronic back pain in a February 2004 VA treatment record.  In light of the evidence showing a preexisting scoliosis, and the history of the motor vehicle accident, the Board finds that an examination should be conducted to address whether there was aggravation or superimposed injury on his preexisting scoliosis.

Finally, the Board notes that additional treatment records potentially pertinent to the Veteran's claims appear to be outstanding, and should be obtained.  Of note, VA treatment records showed that the Veteran was being prescribed Paxil, an antidepressant, as early as September 2005.  However there are no records of treatment for psychiatric problems around this time.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask that he identify all sources of treatment for his claimed psychiatric disability and back disorder since service, and that he furnish signed authorizations for release to VA to allow VA to obtain copies of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  These should include any records of VA treatment for psychiatric disorders from September 2005 or earlier.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2011).

2.  Thereafter following completion of the above, the AOJ should afford the Veteran a VA special psychiatric examination.  The claims file and a copy of the revisions to 38 C.F.R. § 3.304(f) in the Federal Register, Vol 75 No 133 (July 13, 2010) must be provided to the examiner for review prior and pursuant to conduction and completion of the examination, and review of such must be noted in the claims folder.  The examiner must determine the nature, severity, and etiology of any psychiatric disorder(s) present, to include PTSD.  The examiner should provide an opinion on the following:

(a). Does the Veteran have a diagnosis of PTSD?

(b). If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record, to include the Veteran's statements regarding his claimed stressors.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD;

(c). If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, to include depressive disorder, and if so, the examiner should opine as to whether it is as likely as not (i.e., at least a 50/50 probability) that any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting any period of service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions.

3.  After completion of #1, the AOJ should schedule the veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of the veteran's claimed disability of the back/neck. The claims folder must be made available to the examiner(s) prior to the examination and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should first identify any and all diagnoses associated with the Veteran's claimed spine disorder(s). Then, for each diagnosis, the examiner should answer the following: 

(a) Is it at least as likely as not that a disorder of the back and/or neck began during service, or otherwise had its inception during service? 

(b) If the Veteran's disorder of the back and/or neck is found to have likely began prior to service, was it aggravated beyond natural progression in service?

(c) If the Veteran's disorder of the back and/or neck is found to be congenital in nature, was it subject to a superimposed injury, as the result of active service? 

If the appellant's service is found to have aggravated or contributed to or accelerated any pathologic process of any preexisting or congenital condition found, the examiner must state to what extent (given in terms of a percentage of disability) it contributed to the disability beyond the natural progress of the disability itself.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

4.  After completion of the above, the AOJ should readjudicate the Veteran's service-connection claims, including any additional evidence obtained by the RO on remand.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case, which includes the pertinent laws and regulations, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in adverse consequences. 38 C.F.R. § 3.655 (2009).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


